Citation Nr: 0502452	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include entitlement to 
a separate rating for each ear.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1969, with additional prior active service of 14 
years and 20 days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 RO decision, which denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for tinnitus, to include entitlement to a separate 
rating for each ear.  The veteran appealed for a separate 
rating for each ear.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 1963 to 
February 1969, with additional prior active service of 14 
years and 20 days.  

2.  In December 2004, prior to completion of action on the 
claim for an increased rating for tinnitus to include a 
separate rating for each ear, the Board received notice from 
the RO that the veteran had died in November 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2004, the Board received notice from the RO that 
unfortunately the veteran had died in November 2004, during 
the pendency of his appeal for an increased rating for 
tinnitus, to include a separate rating for each ear.  A copy 
of the veteran's death certificate accompanied the notice.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for an increased rating for tinnitus to include a 
separate rating for each ear, on the merits, has been 
rendered moot by virtue of the death of the veteran and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2003).  


ORDER

The appeal of the claim of entitlement to an increased rating 
for tinnitus, to include a separate rating for each ear, is 
dismissed.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


